PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/800,547
Filing Date: 1 Nov 2017
Appellant(s): Heimann et al.



__________________
JAY J. HOETTE
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 02/19/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 07/24/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over HEIMANN (USPGPUB 2015/0007446A1).
HEIMANN teaches a rotary friction dryer or gasifier that comprises an entrance stage (feed for receiving biomass), an exit stage, a decompression zone located such that it separates the entrance and exit stages, a multi stage compression screw (compression screw), a mixing means coupled to the screw, at least one exhaust vent located in the decompression zone and at least one discharger outlet located in the exit stage.
HEIMANN teaches in paragraph 19 that there is a mixed output for all the gaseous products.
HEIMANN teaches in paragraph 20 that gases and solids discharged from rotary friction drier pass through an after-cooling device. The process can be used to produce a variety of valuable solid materials such as torrefied biomass, bio-
It would be well within one of ordinary skill in the art to collect 2 different solids as 2 different streams through the same solid discharge means that would also allow for gases from the bio-char stream to the bio-coal stream.
HEIMANN teaches in paragraph 30 a means for condensing valuable wood vinegar components that include a tube or pipe among other constructions at least one condenser for a portion of the gases). HEIMANN teaches that the collected wood vinegar may be sprayed onto the solid product in paragraph 23.
HEIMANN teaches in paragraph 23 that the solids discharge section is configured with one or more cooling devices placed about the perimeter of the solid discharge means.
HEIMANN teaches in paragraphs 24 and 25 another means for cooling the solid discharge include additional housing and coolers.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time of the invention.
Regarding claim 2, HEIMANN teaches a system that, produces a bio-coal. The bio-coal would be expected to have the same properties. Applicant is further 
Regarding claim 3, HEIMANN teaches in paragraph 23 that the solids discharge section is configured with one or more cooling devices placed about the perimeter of the solid discharge means. HEIMANN teaches in paragraphs 24 and 25 another means for cooling the solid discharge include additional housing and coolers (condenser for receiving solid products from solid discharge means).
Regarding claims 4, HEIMANN teaches in paragraph 21 that wood vinegar is formed from pyrolysis of biomass.
Regarding claim 5, HEIMANN does not explicitly state that the condensers are reflux condensers but HEIMANN does teach the use of condensers and it appears that the type of condenser would be a matter of design choice since it does not seem that the choice of condenser solves any specific problem or is for any particular reason and it appears that the invention would perform equally well with the use of other types of condensers.
Regarding claim 6, HEIMANN does not explicitly teach two different rotary screw and reactor with two different condensers but the mere duplication of parts is obvious and well known to one of ordinary skill in the art.

Regarding claims 3 and 7 and 8, HEIMANN teaches in paragraph 27 that the rotary friction dryer or gasifier may include a means to inject a gas that includes CO2, nitrogen, hydrogen or steam.
The gas or vapor will act as a chemical activator capable of producing activated biochar.  A gas crossover could be construed as simply a pipe for combining two different exit streams from 2 condensers.
 (2) Response to Argument
Appellant presents Arguments I – IV
Argument I
Appellant argues that HEIMANN does not describe a system having a first exit stream producing biochar and a second exit stream producing biocoal.
A.    HEIMANN describes exhausting the steam from the system. 
B.    HEIMANN describes a single exit for solids. 
C.    HEIMANN does not disclose condensing pyrolysis gasses into biochar to form biocoal.
Response to Argument I

HEIMANN teaches in paragraph 5 that the rotary friction dryer comprises an aftercooling device.  HEIMANN teaches in paragraph 20 that another aspect have solids and vapors/gases discharged from the rotary friction drier to the aftercooling device.  The process is taught to produce a variety of solid materials such as partially torrefied biomass.
The stream that exits the exit stage of the rotary friction dryer would be construed as a the first exit stream
The aftercooling device would be construed as the condenser.
The stream that exist the aftercooling device where a variety of solid material is produced would be the second exit stream.
It is further noted and stressed that the claims are directed toward apparatus claims.  Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)
Response to A
HEIMANN does teach that there is an exhaust vent.  However, HEIMANN teaches in paragraph 20 that another aspect have solids and vapors/gases discharged from the rotary friction drier to the aftercooling device.  The mere existence of an exhaust vent does not prevent the apparatus from processing both solids and vapors/gases.
Response to B
HEIMANN teaches an exit stage for the rotary friction dryer.  The rotary friction dryer leads into an aftercooling device which also has an exit.
Response to C
It is noted that HEIMANN teaches an aftercooling device (condenser) that processes both solids and vapors/gases and that are taught to be capable of producing a variety of solid materials.

Argument II
Appellant argues that HEIMANN does not describe a first condenser, a second condenser and a gas crossover between the first condenser and the second condenser as recited in claim 3. 
Response to Argument 
This is not persuasive as it is recognized that mere duplication of parts is obvious and well known to one of ordinary skill in the art.  It would be obvious to place two different rotary friction dryers with screw and two different aftercooling devices side by side.
The use of 2 identical smaller systems instead of a larger single system may be due to economical considerations or design choice.
A gas crossover may simply be a pipe that connects the two aftercooling devices.  A gas crossover that connects two aftercooling devices of 2 identical systems would function identical to a single system with a single aftercooling device.

Argument III
Appellant argues that HEIMANN does not describe a first RCU and a second RCU as recited in claim 6.
Response to Argument 
This is not persuasive as it is recognized that the mere duplication of parts is obvious and well known to one of ordinary skill in the art.  It would be obvious to place two different rotary friction dryers with screw and two different aftercooling devices side by side.
The use of 2 identical systems instead of a larger single system may be due to economical considerations or design choice.

Argument IV 
Appellant argues that HEIMANN does not describe a gas crossover connecting first and second exit streams as recited in claim 7
Response to Argument 
This is not persuasive as HEIMANN teaches a means to inject a gas that includes CO2, nitrogen, hydrogen or steam.
The gas or vapor will act as a chemical activator capable of producing activated biochar.  A gas crossover could be construed as simply a pipe.  HEIMANN teaches a single path from the first exit stream from the rotary friction drier into an aftercooling device where there is a second exit stream which may be construed as being connected.  

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MING CHEUNG PO/
Examiner, Art Unit 1771

Conferees:
/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771          

/THOMAS G DUNN/Quality Assurance Specialist, Art Unit 1700                                                                                                                                                                                                                                                                                                                                                                                                      
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.